           Case 2:11-cr-00304-RCJ-PAL Document 128 Filed 09/21/20 Page 1 of 1



 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8

 9
     UNITED STATES OF AMERICA,                       ) Case No.: 2:11-CR-00304-RCJ
10                                                   )
                                                     )
                           Plaintiff,                )
11
                                                     )
12   vs.                                             ) ORDER
                                                     )
13   DARRELL CONNERS,                                )
                                                     )
14                                                   )
                           Defendant.                )
15                                                   )

16
            Defendant Conners and the Government shall each file a brief in this case. These briefs
17

18   shall address whether Defendant’s conviction under 18 U.S.C. § 924(c) should be vacated in

19   light of United States v. Davis, 139 S. Ct. 2319 (2019). These briefs shall be no longer than
20
     fifteen pages in length and shall be submitted by October 30, 2020 at 5:00 P.M.
21
            IT IS SO ORDERED this 21st day of September, 2020.
22

23
                                                          ________________________________
24                                                        ROBERT C. JONES
                                                          United States District Court Judge
25

26

27

28
